Citation Nr: 1523795	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for left eye glaucoma, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

7.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of left lower extremity.

8.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in June 2011, when it was remanded for further development.

In December 2010, the Veteran appeared at a hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  The Board notified the Veteran of his right to another hearing pursuant to 38 U.S.C. § 7107(c) (West 2014) in December 2014, and he elected not to have another hearing.  

The issue of entitlement to service connection for amputation of the right great toe, as secondary to diabetes mellitus was raised by the record in a June 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.



FINDINGS OF FACT

1.  The Veteran's currently diagnosed PTSD is not a result of his military service.

2.  The Veteran's current tinnitus began in active military service.



CONCLUSION OF LAW

1.  The criteria for service connection for a psychiatric disability to include PTSD have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In October 2008, prior to adjudication of his claim, the AOJ sent the Veteran a letter providing notice that satisfied the requirements of the VCAA for all claims on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ sent the Veteran an additional VCAA notice letter in July 2011 following the June 2011 remand.  No additional notice is required.  

VA has also satisfied its duty to assist the Veteran in the development of his PTSD and tinnitus claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered for these issues.  Additional development requested by the June 2011 remand has also been completed.  Following the remand directives, the AOJ provided VA examinations for PTSD and tinnitus in July 2011.  There is no indication or assertion that the examinations and opinions are inadequate.  The AOJ's actions were in substantial compliance with the remand directives and further remand is not necessary regarding these issues.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  




Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).  

The Veteran has alleged several in-service stressors as the cause of his currently diagnosed PTSD.  However, none of these events have been verified.  

VA regulations generally provide that, if the evidence of record shows that a claimant "engaged in combat with the enemy," or there is a diagnosis of PTSD during service, then the claimant's lay testimony alone is enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  Whether the claimant "engaged in combat with the enemy," must be established through "recognized military citations or other supportive evidence."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this case, there is no evidence the Veteran engaged in combat with the enemy or was diagnosed as having PTSD during service.

VA regulations also allow for service connection where PTSD has been linked by a VA psychiatrist or psychologist to a reported stressor that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of the claimant's service.  See 38 C.F.R. § 3.304(f)(3).  In such a case, lay testimony is also sufficient to establish the stressor, without the need for verification.  Id.  However, in this case, a July 2011 examiner determined that the Veteran's currently diagnosed PTSD is not linked to a fear of hostile military or terrorist activity during service.  The examiner noted the Veteran's PTSD is more likely related to a 2007 motor vehicle accident.  This opinion is consistent with private treatment records, which relate the Veteran's PSTD symptoms to the 2007 motor vehicle accident.  

Ultimately, the preponderance of evidence is against the Veteran's PTSD claim.  His alleged stressors have not been verified, he did not engage in combat with the enemy, and his currently diagnosed PTSD has not been linked to fear of hostile military or terrorist activity by a VA psychiatrist or psychologist.  Therefore, his testimony standing alone is insufficient to establish his PTSD claim, and it must be denied.  

Entitlement to service connection for tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases may also be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is also competent to diagnosis tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2003). 

The Veteran has tinnitus currently.  During a July 2011 examination, the Veteran reported he had been experiencing intermittent tinnitus for approximately ten years.  The July 2011 examiner determined the Veteran's tinnitus was less likely than not related to military noise exposure.  The examiner explained literature did not support delayed onset tinnitus and noted the Veteran had a history of vocational noise exposure as a truck driver for a waste management company.  

The Veteran testified; however, that he began to experience tinnitus while at an air base in Vietnam.  The Base was subject to artillery fire and he could see combat occurring around him.  He also testified that the tinnitus had been present since that time, but he had not realized what he was experiencing.  38 U.S.C.A. § 1154(b) (West 2014); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012)

Although the history reported on the examination seems to contradict the Veteran's testimony, the examination report if fairly nonspecific.  Resolving doubt in the Veteran's favor and applying the provisions of 38 U.S.C.A. § 1154(b), the Board finds that the current tinnitus began in service.  Hence, the criteria for service connection are met.


ORDERS

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

In January 2012, the RO confirmed 20 percent ratings for peripheral neuropathy of each extremity.  In May 2015, the Veteran submitted a notice of disagreement with regard to these decisions.  The Board is required to remand these issues to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet App 238 (1999).

A July 2011 VA examiner found it was at least as likely as not that the Veteran's service-connected diabetes aggravated his preexisting hypertension beyond the normal progression of the disease, but he failed to address the baseline level of severity of the disease before the aggravation.  See 38 C.F.R. § 3.310(b) (providing that VA will not concede secondary service connection based on aggravation unless there is medical evidence created prior to the aggravation that shows a baseline of the disability).

In an August 2012 deferred rating decision, a Decision Review Officer (DRO) indicated an addendum from the July 2011 examiner should be requested; however, the AOJ requested an independent medical opinion, interjecting in the opinion request that the "medical evidence did not show renal dysfunction, which is generally present when hypertension is aggravated by diabetes mellitus."  Renal dysfunction was not addressed by the July 2011 examiner's opinion.  

In an October 2012 opinion, an independent medical examiner, J.W.M, M.D., determined it was less likely than not that the Veteran's service-connected diabetes aggravated his preexisting hypertension, stating hypertension and diabetes mellitus commonly co-exist.  J.W.M., M.D., explained the Veteran "has no evidence of renal vascular dysfunction which can induce hypertension."  He further explained the Veteran's blood pressure is controlled medically with no evidence of hypertensive complications of retinopathy or cardiomyopathy, but he failed to address the Veteran's difficulties in controlling his blood pressure after being diagnosed with diabetes mellitus and did not comment on the July 2011 opinion or the elevated blood pressure readings in the Veteran's medical records.  

Treatment records from the Veteran's private primary care physician, J.H., M.D., included in the Veteran's Social Security Administration (SSA) file indicate the Veteran's blood pressure was "uncharacteristically elevated" during a May 2008 appointment to address the onset of the his diabetes.  J.H., M.D., scheduled a follow-up appointment in July 2008 to monitor the Veteran's blood pressure.  In July 2008, J.H., M.D., noted the blood pressure readings were higher than the readings in the May 2008 appointment.  During a subsequent visit in August 2008, J.H., M.D., indicated the "[Veteran] has been getting persistently elevated blood pressure readings" since his last visit.  J.H., M.D., subsequently referred the Veteran to M.L., M.D., for specialty care for hypertension.  VA treatment records from February 2009 indicate the Veteran's blood pressure remained "out of control" at that time.

The private treatment records in the Veteran's SSA file only extend back to May 2008 and do not cover the period before he was diagnosed with diabetes mellitus.  The AOJ has made no effort to assist the Veteran in obtaining his private medical records.  These records are necessary to establish the baseline level of severity of the Veteran's hypertension prior to his diagnosis of diabetes mellitus and should be obtained prior to the adjudication of his claim.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. §§ 3.159, 3.310.  

Furthermore, the October 2012 independent opinion does not address secondary service connection or aggravation for left eye glaucoma.  J.W.M., M.D., provided an opinion regarding direct service connection for left eye glaucoma and failed to address whether the condition was proximately due to or aggravated by diabetes mellitus, as claimed by the Veteran.  As this opinion was specifically requested by the June 2011 remand, the Veteran is entitled to a new examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:


1.  Obtain the decision made in the Veteran's application for SSA disability benefits and any underlying records considered in that decision.

2.  Ask the Veteran to authorize VA to obtain  records related to treatment for hypertension prior to his diagnosis of diabetes mellitus, specifically, records from his primary care physician, J.H., M.D., with Carolina Family Physicians, and his specialty care provider, M.L., M.D., with Foothills Nephrology Associates, both in Spartanburg, South Carolina.  

3.  Once the foregoing development action is complete, request an addendum opinion from the July 2011 examiner addressing whether there are medical records created prior to aggravation or between the time of aggravation and the current level of disability that shows a baseline level of severity of the hypertension before aggravation by his service-connected diabetes mellitus.  The examiner should also comment on the October 2012 opinion provided J.W.M., M.D.

If the July 2011 examiner is unavailable, schedule the Veteran for a new examination to determine whether it is at least as likely as not that his service-connected diabetes mellitus aggravated his preexisting hypertension beyond the normal progression of the disease.  If aggravation is found, the examiner must address there are medical records created prior to aggravation or between the time of aggravation and the current level of disability that shows a baseline level of severity of the hypertension before aggravation by his service-connected diabetes mellitus.  

The examiner must review the claims file.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

4.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that his currently diagnosed left eye glaucoma is proximately due to or aggravated by his service-connected diabetes mellitus.  If aggravation is found, the examiner should address whether there are medical records created prior to aggravation or between the time of aggravation and the current level of disability that shows a baseline level of severity of the left eye glaucoma before aggravation by his service-connected diabetes mellitus

The examiner must review the claims file.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

5.  The AOJ should issue a statement of the case with regard to the issues of entitlement to ratings in excess of 20 percent for peripheral neuropathy for each extremity.  These issues should not be certified to the Board unless the Veteran submits a timely substantive appeal.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case that considers all relevant evidence.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




A July 2011 VA examiner found it was at least as likely as not that the Veteran's service-connected diabetes aggravated his preexisting hypertension beyond the normal progression of the disease, but he failed to address the baseline level of severity of the disease before the aggravation.  See 38 C.F.R. § 3.310(b).  The July 2011 examiner noted the Veteran had more difficulty controlling his blood pressure after being diagnosed with diabetes mellitus and explained "it is a known fact that type 2 diabetes mellitus can exacerbate/aggravate preexisting/coexisting hypertension."

In an August 2012 deferred rating decision, a Decision Review Officer (DRO) indicated an addendum from the July 2011 examiner should be requested; however, the AOJ requested an independent medical opinion, interjecting in the opinion request that the "medical evidence did not show renal dysfunction, which is generally present when hypertension is aggravated by diabetes mellitus."  Renal dysfunction was not addressed by the July 2011 examiner's opinion.  

In an October 2012 opinion, an independent medical examiner, J.W.M, M.D., determined it was less likely than not that the Veteran's service-connected diabetes aggravated his preexisting hypertension, stating hypertension and diabetes mellitus commonly co-exist.  J.W.M., M.D., explained the Veteran "has no evidence of renal vascular dysfunction which can induce hypertension."  He further explained the Veteran's blood pressure is controlled medically with no evidence of hypertensive complications of retinopathy or cardiomyopathy, but he failed to address the Veteran's difficulties in controlling his blood pressure after being diagnosed with diabetes mellitus and did not comment on the July 2011 opinion or the elevated blood pressure readings in the Veteran's medical records.  

Treatment records from the Veteran's private primary care physician, J.H., M.D., included in the Veteran's Social Security Administration (SSA) file indicate the Veteran's blood pressure was "uncharacteristically elevated" during a May 2008 appointment to address the onset of the his diabetes.  J.H., M.D., scheduled a follow-up appointment in July 2008 to monitor the Veteran's blood pressure.  In July 2008, J.H., M.D., noted the blood pressure readings were higher than the readings in the May 2008 appointment.  During a subsequent visit in August 2008, J.H., M.D., indicated the "[Veteran] has been getting persistently elevated blood pressure readings" since his last visit.  J.H., M.D., subsequently referred the Veteran to M.L., M.D., for specialty care for hypertension.  VA treatment records from February 2009 indicate the Veteran's blood pressure remained "out of control" at that time.

The private treatment records in the Veteran's SSA file only extend back to May 2008 and do not cover the period before he was diagnosed with diabetes mellitus.  The AOJ has made no effort to assist the Veteran in obtaining his private medical records.  These records are necessary to establish the baseline level of severity of the Veteran's hypertension prior to his diagnosis of diabetes mellitus and should be obtained prior to the adjudication of his claim.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159, 3.310.  

Furthermore, the October 2012 independent opinion does not address secondary service connection or aggravation for left eye glaucoma.  J.W.M., M.D., provided an opinion regarding direct service connection for left eye glaucoma and failed to address whether the condition was proximately due to or aggravated by diabetes mellitus, as claimed by the Veteran.  As this opinion was specifically requested by the June 2011 remand, the Veteran is entitled to a new examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:


1.  Assist the Veteran in obtaining private medical records related to treatment for hypertension prior to his diagnosis of diabetes mellitus, specifically, records from his primary care physician, J.H., M.D., with Carolina Family Physicians, and his specialty care provider, M.L., M.D., with Foothills Nephrology Associates, both in Spartanburg, South Carolina.  

2.  Once the foregoing development action is complete, request an addendum opinion from the July 2011 examiner addressing the baseline level of severity of the Veteran's hypertension before any potential aggravation by his service-connected diabetes mellitus.  The examiner should also comment on the October 2012 opinion provided J.W.M., M.D.

If the July 2011 is unavailable, schedule the Veteran for a new examination to determine whether it is at least as likely as not that his service-connected diabetes mellitus aggravated his preexisting hypertension beyond the normal progression of the disease.  If aggravation is found, the examiner must address the baseline level of severity prior to the aggravation.  

The examiner must review the claims file.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

4.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that his currently diagnosed left eye glaucoma is proximately due to or aggravated by his service-connected diabetes mellitus.  

The examiner must review the claims file.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


